United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Montrose, MN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1890
Issued: December 23, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 22, 2019 appellant filed a timely appeal from a February 8, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 19-1890.1
On February 17, 2015 appellant, then a 62-year-old rural carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on February 13, 2015 she broke her left leg after tripping
on a rock when delivering a parcel while in the performance of duty. She stopped work on the
date of injury.2 OWCP accepted the claim for left lower end femur fracture and subsequently
expanded acceptance of the claim to include permanent aggravation of left knee degenerative joint

1

The Board notes that following the February 8, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2
On February 15, 2019 appellant underwent open left periprosthetic distal femur fracture with intra-articular splint
and left reduction, internal fixation surgery.

disease. It paid appellant wage-loss compensation on the supplemental rolls commencing
March 31, 2015 and on the periodic rolls as of February 7, 2016.
Appellant accepted a modified rural carrier associate job offer on August 21, 2018 for eight
hours of work per day, effective August 27, 2018. The physical requirements of the position
included up to one hour of intermittent standing and walking, up to six hours of sitting, and up to
one hour of intermittent fine manipulation and simple grasping.
On September 20, 2018 appellant filed a claim for wage-loss compensation (Form CA-7)
for the period August 18 to September 14, 2018. On the employer portion of the Form CA-7, T.S.,
an employing establishment human resources specialist, challenged appellant’s entitlement to
46.98 hours of wage-loss compensation for the period August 18 to September 14, 2018. She
checked a box indicating that appellant had returned to work and had gross earnings of $357.76.
However, in a narrative challenge statement, T.S. indicated that appellant accepted the job offer
on August 21, 2018 and was scheduled to return to limited-duty work effective August 27, 2018,
but on August 22, 2018 appellant advised that she was having car trouble and could return to work
on August 28, 2018. She asserted that appellant refused the limited-duty job offer on
August 28, 2018. T.S. also specifically noted that appellant was not entitled to compensation on
August 27, 2018 or after August 29, 2018.
On the attached time analysis form (Form CA-7a) the first date of compensation claimed
was noted as August 24, 2018. On this Form CA-7a appellant indicated that she was not claiming
compensation for August 27 and 28, 2018 as she had worked on those days. The form recorded
appellant’s claim for 64.00 hours of leave without pay (LWOP) for 8 hours of LWOP on
August 24, 29, 30, September 3, 4, 6, and 7, 2018 was crossed out and changed to 25.98 hours of
LWOP based on 1.66 hours of LWOP on August 24 and 29, 2018 and 4.20 hours of LWOP for
August 30, September 3, 4, 6, and 7, 2018. On September 21, 2018 T.S. signed the Form CA-7a
certifying that the time claimed was accurate.
Appellant submitted a September 11, 2018 report by Dr. Peter Sanders, a Board-certified
orthopedic surgeon, in support of her claim for wage-loss compensation due to recurrent disability
from work. Dr. Sanders noted that appellant had returned to work, but was only able to work a
few days due to severe constant pain.
In a development letter dated October 1, 2018, OWCP requested that appellant submit
additional evidence in support of her claim, including a physician’s opinion supported by a medical
explanation as to the relationship between her claimed disability and accepted injury. It also
advised her that her physician must provide a report which explains how her claimed disability
from work was due to her original injury. OWCP provided appellant a questionnaire for
completion and afforded her 30 days to submit a response.
Appellant submitted a completed questionnaire asserting that her work restrictions were
not followed, a comfortable chair was not provided, and working two eight-hour days caused
soreness, hip pain, and knee and feet swelling. She also submitted additional medical evidence
and diagnostic tests.

2

By decision dated February 8, 2019, OWCP denied appellant’s claim for recurrence of
disability. It found that she had not submitted medical evidence from a physician, supported by
medical rationale, establishing the causal relationship between her alleged recurrence of disability
and the accepted employment injury. OWCP also advised appellant that the medical evidence of
record was insufficient to establish that she was disabled from work due to a material
change/worsening of her accepted work-related conditions.
The Board, having duly reviewed the case record submitted by OWCP, finds that this case
is not in posture for decision.3
OWCP’s procedures require that, in cases where recurrent disability from work is claimed
within 90 days or less from the first return to duty, the claimant is not required to produce the same
evidence as for a recurrence claimed long after apparent recovery and return to work.4 Therefore,
in cases where recurring disability from work is claimed within 90 days or less from the first return
to duty, the focus is on disability rather than causal relationship.5 The attending physician should
describe the duties which the employee cannot perform and the demonstrated objective medical
findings that form the basis for the renewed disability from work.6
The Board finds that it is unable to determine the applicability of the 90-day return to work
provision since the record is unclear as to whether appellant actually returned to work.
The record contains conflicting evidence from the employing establishment and appellant
as to whether she had actually returned to work.
OWCP procedures provide that it is responsible for requesting evidence which clarifies
factual questions at issue.7 These procedures provide that OWCP should specifically request the
information needed, tailored to the specifics of the individual case.8 Accurate factual information
regarding whether appellant actually returned to the accepted offered limited-duty assignment is
essential to determine whether she sustained a recurrence of total disability within 90 days of a
return to work.9 On remand OWCP shall request that a knowledgeable supervisor or other
employing establishment official furnish documentation, such as an earnings and leave statement,
3

See T.Z., Docket No. 17-0679 (issued May 9, 2019).

4

P.D., Docket No. 19-0763 (issued November 26, 2019); R.W., Docket No. 17-0720 (issued May 21, 2018).

5

K.R., Docket No. 19-0413 (issued August 7, 2019).

6
P.D., supra note 4; A.C., Docket No. 17-0384 (issued September 11, 2017); Federal (FECA) Procedure Manual,
Part 2 -- Claims, Recurrences, Chapter 2.1500.5 (June 2013).
7

Id. at Chapter 2.800.4(c)(2) (June 2011).

8
Supra note 6 at Chapter 2.800.5.
December 22, 2016).

See also P.D., supra note 4; V.R., Docket No. 16-1167 (issued

9

See P.H., Docket No. 20-0039 (issued April 23, 2020) (the Board found that accurate information was required to
determine whether a recurrence of disability had occurred due to a withdrawal of light-duty work or worsening of the
accepted condition); K.T., Docket No. 17-0009 (issued October 8, 2019); Y.R., Docket No. 10-1589 (issued
May 19, 2011)

3

clarifying if appellant actually returned to work during the time period alleged and was paid for
her labor. It should also request that appellant furnish documentation of any earnings during this
time period, supporting that she returned to work and, thus, whether the wage-loss compensation
claim should be considered based upon the 90-day return to work rule. Following this and other
such further development as deemed necessary, OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the February 8, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: December 23, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

